PATTERSON, Judge.
Hutchins appeals from his judgment and sentence for armed burglary, armed robbery, attempted armed robbery, resisting arrest without violence, and possession of a firearm by a convicted felon. We affirm Hutchin’s convictions; however, we reverse as to the trial court’s imposition of consecutive sentences for counts I, II, and III (armed burglary, armed robbery, and attempted armed robbery), since the offenses arose from the same criminal episode. See Hale v. State, 630 So.2d 521 (Fla.1993).
Affirmed in part; reversed in part and remanded for resentencing.
SCHOONOVER, A.C.J., and LAZZARA, J., concur.